COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Dwight Goffney v. The State of Texas

Appellate case number:    01-19-00282-CR

Trial court case number: 1570145

Trial court:              248th District Court of Harris County

Date motion filed:        December 29, 2020

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ____/s/ Julie Countiss________
                   Acting for the Court

Panel consists of: Justices Hightower and Countiss.

Date: July 13, 2021